Citation Nr: 0310299	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  98-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  He died in July 1959; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 determination by the 
Louisville, Kentucky RO, which denied entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  The 
appellant appealed the denial to the Board.

In November 1999, the Board issued a decision, in pertinent 
part, denying the appellant's claim for entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 as not 
well grounded.  The appellant, in turn, appealed this denial 
to the United States Court of Appeals for Veterans Claims 
(Court).

On March 28, 2001, the Court issued an order which granted 
the Secretary's motion for remand and to stay further 
proceedings, vacated the Board's November 1999 decision with 
respect to the issue of entitlement to DIC benefits and 
remanded that matter to the Board for action in compliance 
with the motion.

The Board notes that the issue of entitlement to special 
monthly pension (SMP) based on the need for the regular aid 
and attendance of another person or upon housebound status 
was before the Board in November 1999, when it was remanded 
for further development.  While the appellant's 
representative has included this issue in May 2002 and April 
2003 Informal Hearing Presentations, the RO has not yet re-
certified this issue to the Board.  Furthermore, additional 
evidence relative to the appellant's claim for SMP was 
received by the RO in April 2002.  The RO has not yet had an 
opportunity to consider this evidence; nor has the 
appellant's representative been afforded an opportunity to 
submit argument in the form of VA Form 646.  Consequently, 
the only issue before the Board at this time is the issue 
noted on the title page of this decision.


REMAND

In its order, the Court noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted during the pendency of the appellant's 
appeal, explicitly eliminated the requirement that a claimant 
submit a well-grounded claim.  The Court remanded the issue 
on appeal for readjudication by the Board in light of the 
Act.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Following its review of the record, the Board has determined 
that further RO actions are required to comply with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
appellant which provides the notice 
required under 38 U.S.C.A. § 5103(a).  In 
this letter the appellant should be 
informed of the following:  

A.  A spouse of a deceased veteran 
may be entitled to DIC where the 
veteran's death was not caused by 
his own willful misconduct and he 
was in receipt of or for any reason 
(including receipt of military 
retired or retirement pay or 
correction of a rating after the 
veteran's death based on clear and 
unmistakable error) was not in 
receipt of, but would have been 
entitled to receive, compensation at 
the time of death for a service-
connected disability that was 
either:  (1) continuously rated 
totally disabling by a schedular or 
unemployability rating for a period 
of ten years or more immediately 
preceding death; or (2) continuously 
rated totally disabling by a 
schedular or unemployability rating 
from the date of the veteran's 
discharge or release from active 
service for a period of not less 
than five years immediately 
preceding death.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22(a).

B.  DIC benefits may be granted if 
the appellant can establish that the 
veteran hypothetically would have 
been entitled to receive a 
retroactive 100 percent evaluation 
for the ten-year period immediately 
preceding his death.  See Green v. 
Brown, 10 Vet. App. 111, 118 (1997).  
VA is to determine, based upon 
evidence in the veteran's claims 
file or VA custody prior to the 
veteran's death, whether, had he 
brought a claim more than 10 years 
prior to his death, the veteran 
would have been entitled to receive 
a total disability rating for the 10 
years immediately preceding his 
death, thus entitling his 
survivor(s) to DIC benefits under 
section 1318.  Wingo v. West, 11 
Vet. App. 307, 311-12 (1998).  

C.  The veteran was granted service 
connection for bilateral trench foot 
and assigned a noncompensable 
evaluation, effective October 22, 
1945; service connection was granted 
for no other disability during the 
veteran's lifetime.  The evidence of 
record or in VA custody at the time 
of the veteran's death must 
establish that the veteran was 
totally disabled during the required 
time as a result of bilateral trench 
foot and/or any other disabilities 
resulting from disease or injury 
incurred in or aggravated by his 
active service.  The medical 
evidence of record or in VA custody 
at the time of the veteran's death 
must establish the existence of the 
totally disabling disorder or 
disorders during the 10 year period 
prior to death and must provide a 
nexus between those disorders (other 
than bilateral trench foot) and the 
veteran's active service.  

D.  Service department records and 
VA records are considered to be in 
VA custody even if they are not 
associated with the claims folders.  
Therefore, the appellant should, to 
the extent that she is able, 
identify the approximate dates of 
treatment or evaluation and 
identifying information for all 
service department and VA facilities 
where the veteran received treatment 
or underwent evaluation for eye 
disability and any other 
disabilities upon which her claim is 
based.  If she has any VA and/or 
service department records 
documenting such treatment or 
evaluation, she should submit those 
records.

E.  The appellant must submit the 
evidence and information requested 
by the RO within one year of the 
date of the RO's notification 
letter.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the appellant.  

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action until 
she is otherwise notified by the RO, but she may furnish 
additional evidence and argument while this case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



